
	

115 SRES 342 IS: Expressing the sense of the Senate that States, cities, Tribal nations, businesses, and institutions of higher education in the United States should work towards achieving the goals of the Paris Agreement.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 342
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Markey (for himself, Mr. Whitehouse, Mr. Merkley, Mr. Durbin, Mrs. Gillibrand, Mr. Wyden, Ms. Hirono, Mrs. Shaheen, Ms. Baldwin, Mr. Menendez, Mrs. Feinstein, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that States, cities, Tribal nations, businesses, and
			 institutions of higher education in the United States should work towards
			 achieving the goals
			 of the Paris Agreement.
	
	
 Whereas 197 countries have signed the Paris Agreement, and 170 countries have joined the Paris Agreement;
 Whereas the United States is the only country with the intention to withdraw from the Paris Agreement;
 Whereas the economy of the United States grew by 15 percent between 2005 and 2015 while net greenhouse gas emissions decreased by 11.5 percent during that period;
 Whereas 30 States have adopted renewable electricity standard requirements to demand clean energy production;
 Whereas 20 States have adopted greenhouse gas emissions targets; Whereas 20 States have adopted energy efficiency resource standards;
 Whereas 10 States have adopted zero-emission vehicle targets; Whereas 9 States have implemented the Regional Greenhouse Gas Initiative to construct a market-based system that sets a cap on emissions from the electric sector that declines by—
 (1)2.5 percent per year through 2020; and (2)3 percent per year from 2021 through 2030;
 Whereas additional States may also soon join the Regional Greenhouse Gas Initiative; Whereas 11 States have approved at least 1 energy efficiency standard for appliances or equipment that are not covered by Federal standards;
 Whereas 47 cities in the United States have adopted 100 percent clean and renewable energy goals; Whereas more than 2,500,000 people in the United States work in clean energy in all 50 States, including in industries relating to—
 (1)wind energy; (2)solar energy;
 (3)energy efficiency; and (4)advanced hybrid electric vehicles;
 Whereas by 2020 there will be 500,000 people in the United States working in the solar and wind industries, including roofers, electricians, and steel workers;
 Whereas the majority of clean energy jobs in the United States are blue collar jobs that pay well; Whereas the 2017 U.S. Energy and Employment Report issued by the Department of Energy found that there are 5 times as many people in the United States working in the renewable energy sector than there are people in the United States working in fossil fuel industries;
 Whereas the establishment of vehicle fuel economy emissions standards— (1)is the single most significant action that has been taken to reduce global warming pollution;
 (2)has helped create 700,000 domestic jobs in the automobile industry of the United States since 2009;
 (3)will save consumers in the United States a total of $100,000,000,000 at the gas pump; and (4)will reduce the reliance of the United States on foreign oil by 2,500,000 barrels per day by 2030;
 Whereas the States, cities, Tribal nations, businesses, and institutions of higher education of the United States that support the objectives of the Paris Agreement represent more than half of the economy of the United States; and
 Whereas millions of dollars for clean energy and climate change adaptation resiliency in developing countries have been provided by the United States through contributions that are—
 (1)private, public, and Federal; and (2)made directly, bilaterally, and through multilateral institutions: Now, therefore, be it
	
 That it is the sense of the Senate that the United States— (1)should remain a signatory to the Paris Agreement; and
 (2)should support policies at the Federal, State, and local level that promote the reduction of global warming pollution and aim to meet the objectives of the Paris Agreement.
			
